Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 15, 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kwag (US 2013/0089756).

With respect to claim 1, Kwag discloses a battery pack 100, comprising: a lower case 230 including a first lower side wall 232c extending from a bottom surface 231 [Figure 8A; 0053-0060], and a second lower side wall 232b and a third lower side wall 232d respectively connected with the first lower side wall 232c and arranged so as to face each other [Figure 8A], wherein a side 232a facing the first lower side wall 232c is open [Figure 8A]; 

a battery unit accommodated in the lower case 230 and including a plurality of battery cells 190 [Abstract; Figure 8A; 0053]; and an upper case 220 arranged to face the lower case 230 so as to seal the battery unit.  [Figure 8B]

With respect to claim 2, Kwag discloses wherein the upper case 220 includes: a first upper side wall 222c extending from a top surface, a second upper side wall 222b and a third upper side wall 222d respectively connected with the first upper side wall 222c and arranged to face each other [Figure 8B; 0054], a fourth upper side wall 222a arranged to face the first upper side wall 222c, wherein the first upper side wall 222c and the first lower side wall 232c, the second upper side wall 222b and the second lower side wall 232b, and the third upper side wall  222d and the third lower side wall 232d are arranged to be engaged with one another, and at least part of the fourth upper side wall 222a is arranged to face the first lower side wall 232c.  [Figure 8A; 0054]
With respect to claim 3, Kwag discloses wherein the lower case 230 and the upper case 220 are coupled to each other via a fastening member 223/233 [Figure 8A/8B; 0059].  

With respect to claim 4, Kwag discloses wherein the fastening member 223/233 includes a first fastening member 233 located at an end of the lower case 230, and a second fastening member 223 located at an end of the upper case 223 in a position corresponding to the First fastening member 233.  [Figure 8A/8B; 0059]

With respect to claim 5, Kwag discloses wherein the second lower side wall 232b and the third lower side wall 232d have a stepped shape.  [Figure 8A/8B]


With respect to claim 13, Kwag discloses further comprising a barrier 238 comprising a plurality of first ribs on the bottom surface inside the lower case and a plurality of second ribs each being between the plurality of first ribs, wherein a height of the plurality of second ribs is greater than a height of the plurality of first ribs [Figure 8A; 0059].  


    PNG
    media_image1.png
    656
    637
    media_image1.png
    Greyscale

With respect to claim 15, Kwag discloses wherein each of the plurality of first ribs extends in parallel with the second lower side wall 232b or the third lower side wall 232d.  [Figure 8A]


With respect to claim 16, Kwag discloses wherein the plurality of second ribs are arranged at one side and another side of the plurality of first ribs, respectively, along a direction in which the plurality of first ribs extend and are not arranged in a center of the plurality of first ribs.  [Figure 8A]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag (US 20130089756), as applied to claim 1 above, in further view of Okada et al. (US 2011/008659)

With respect to claim 6, Kwag does not disclose wherein a height of the second lower side wall decreases from one side of the second lower side wall connected to the first lower side wall to another side of the second lower side wall.


Okada et al. discloses a battery pack, comprising: a lower case 4 [Figure 5; Abstract] including a first lower side wall 4A extending from a bottom surface [Figures 5-7; 0051-0052], and a second lower side wall 6 and a third lower side wall 6 respectively connected with the first lower side wall 4A [Figures 5-7; 0050-0055] and arranged so as to face each other [Figures 5-7; 0050-0055], wherein a side facing the first lower side wall 4A is open [Figure 4-5; 0052-0053]; a battery unit 2 accommodated in the lower case 4 and including a plurality of battery cells 1; and an upper case 5 arranged to face the lower case 4 so as to seal the battery unit,  [Figure 2; Abstract] wherein a height of the second lower side wall 6 decreases from one side of the second lower side wall 6 connected to the first lower side wall 4A to another side of the second lower side wall 6. [Figure 5]


    PNG
    media_image2.png
    820
    742
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second lower side wall of Kwag to have decreased in height from one side to another, as disclosed in Okada et al., in 

With respect to claim 7, Kwag does not disclose wherein: the second lower side wall includes a first area, a second area, a third area, and a fourth area in order from one side of the second lower side wall, and the first area and the third area have a uniform height, and a first height of the first area is greater than a third height of the third area.

Okada et al. discloses wherein: the second lower side wall 6 includes a first area, a second area, a third area, and a fourth area in order from one side of the second lower side wall 6, and the first area and the third area have a uniform height, and a first height of the first area is greater than a third height of the third area. [Figure 5]

    PNG
    media_image3.png
    701
    772
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second lower side wall of Kwag to have first area, a second area, a third area, and a fourth area in order from one side of the second lower side wall, and the first area and the third area have a uniform height, and a first height of the first area is greater than a third height of the third area, as disclosed in Okada et al., in order to allow for a water tight structure with a simple structure that can prevent water ingress and prevent corrosion and electrical shock. [0005; 0008-0010; 0014; 0018]

With respect to claim 8, Kwag does not disclose wherein the second area has a second height, and the second height has an inclination gradually decreasing from one side of the second area contacting the first area to the other side of the second area contacting the third area.

Okada et al. discloses wherein the second area has a second height, and the second height has an inclination gradually decreasing from one side of the second area contacting the first area to the other side of the second area contacting the third area [Figure 5]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second lower side wall of Kwag to have a second area that has a second height, and the second height has an inclination gradually decreasing from one side of the second area contacting the first area to the other side of the second area contacting the third area, as disclosed in Okada et al., in order to allow for a water tight structure with a simple structure that can prevent water ingress and prevent corrosion and electrical shock. [0005; 0008-0010; 0014; 0018]

With respect to claim 9, Kwag does not disclose wherein the fourth area has a fourth height, and the fourth height has an inclination gradually decreasing from one side of the fourth area contacting the third area to the other side thereof.

Okada et al. discloses wherein the fourth area has a fourth height, and the fourth height has an inclination gradually decreasing from one side of the fourth area contacting the third area to the other side thereof. [Figure 5]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second lower side wall of Kwag to have a fourth area that has a fourth height, and the fourth height has an inclination gradually decreasing from one side of the fourth area contacting the third area to the other side thereof, as disclosed in Okada et al., in order to allow for a water tight structure with a simple structure that can prevent water ingress and prevent corrosion and electrical shock. [0005; 0008-0010; 0014; 0018]
With respect to claim 10, Kwag does not disclose wherein the inclination of the fourth area is 350 to 550.

Okada et al. discloses an inclination of the fourth area but does not specifically disclose wherein the inclination of the fourth area is 35o to 55o

However, it would have been obvious to one of ordinary skill in the art to change the  inclination of the fourth area of Okada et al. to have an inclination of 35o to 55o since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.
o to 55o, as disclosed in Okada et al., in order to allow for a water tight structure with a simple structure that can prevent water ingress and prevent corrosion and electrical shock. [0005; 0008-0010; 0014; 0018]

With respect to claim 12, Kwag does not disclose wherein a sealing member is inserted between the lower case and the upper case.

Okada et al. discloses wherein a gasket (sealing member) is inserted between the lower case 4 and the upper case 5. [0013]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to have a sealing member inserted between the lower case and the upper case, as disclosed in Okada et al., in order to allow for a water tight structure with a simple structure that can prevent water ingress and prevent corrosion and electrical shock. [0005; 0008-0010; 0014; 0018]

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag (US 20130089756), as applied to claim 2 above, in further view of Tsuchiya (US 2006/0096797).

With respect to claim 11, Kwag does not disclose wherein a sum of a height of the first lower side wall of the lower case and a height of the first upper side wall of the upper case equals a height of the fourth upper side wall of the upper case.  


Tsuchiya discloses a battery pack 2000, comprising: a lower case 2090 including a first lower side wall extending from a bottom surface, and a second lower side wall and a third lower side wall respectively connected with the first lower side wall and arranged so as to face each other, [Figure 5] wherein a side facing the first lower side wall is open; [Figure 5] a battery unit accommodated in the lower case 2090 and including a plurality of battery cells 2080; and an upper case 2010 arranged to face the lower case 2090 so as to seal the battery unit [Figure 5], wherein the upper case 2010 includes: a first upper side wall extending from a top surface, a second upper side wall and a third upper side wall respectively connected with the first upper side wall and arranged to face each other [Figure 5], a fourth upper side wall arranged to face the first upper side wall [Figure 5], 
wherein a sum of a height of the first lower side wall of the lower case 2090 and a height of the first upper side wall of the upper case 2010 equals a height of the fourth upper side wall of the upper case 2010. [Figure 5; 0044-0050]  


    PNG
    media_image4.png
    679
    625
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fourth upper side wall of Kwag to have a height equal to a sum of a height of the first lower side wall and first upper side wall, as disclosed in Tsuchiya, in order to prevent impact on the battery pack and block penetration of water or moisture. [0044]

Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag US 20130089756, as applied to claim 1 & 13 above, in further view of Lee et al. (US 2013/0280565) 
With respect to claims 13-14, Kwag discloses further comprising a barrier 238 comprising a plurality of first ribs on the bottom surface inside the lower case and a plurality of second ribs each being between the plurality of first ribs, wherein a height of the plurality of second ribs is greater than a height of the plurality of first ribs [Figure 8A; 0059].  

Kwag does not disclose wherein each of the plurality of battery cells is inserted between the plurality of second ribs through forced fit and is seated on the plurality of first ribs.

Lee et al. discloses a battery pack, comprising: a lower case 200, a battery unit 200 accommodated in the lower case and including a plurality of battery cells; and an upper case 100 arranged to face the lower case 200 so as to close the battery unit 20, further comprising a plurality of first ribs 600 on the bottom surface inside the lower case 200 and a plurality of second ribs 110 each being between the plurality of first ribs 600, wherein a height of the plurality of second ribs 110 is greater than a height of the plurality of first ribs 600 wherein each of the plurality of battery cells is inserted between the plurality of second ribs 110 through forced fit and is seated on the plurality of first ribs 600. [0035-0055] 



Claims 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag US 20130089756, as applied to claim 2 above, in further view of Lee (US 2013/0089763).

With respect to claim 17, Kwag does not disclose further comprising: a plurality of bus bars located on one surface of the battery unit and connecting the plurality of battery cells; and a holder unit bent to have a preset angle so as to have a first holder member and a second holder member and arranged to cover at least two surfaces of the battery unit.  

Lee discloses a battery pack, comprising: a battery unit including a plurality of battery cells within a lower and upper case comprising: a plurality of bus bars 15 located on one surface of the battery unit and connecting the plurality of battery cells 10 [Figure 3; 0042]; and a holder unit 125/123/115 bent to have a preset angle so as to have a first holder member 125/123 and a second holder member 115 and arranged to cover at least two surfaces of the battery unit.  [Figure 3]




With respect to claim 18, Kwag does not disclose wherein the first holder member is located on the plurality of bus bars, and the second holder member is located on a top surface of the battery unit.  

Lee discloses wherein the first holder member 125/123 is located on the plurality of bus bars 15, and the second holder member 115 is located on a top surface of the battery unit [Figure 3; 0040-0060]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to include first and second holders, as disclosed in Lee, in order to improve stability and remove harmful components generated. [0008]


With respect to claim 19, Kwag does not disclose wherein each of the plurality of battery cells further includes a vent hole between the plurality of bus bars, and an 

Lee discloses wherein each of the plurality of battery cells 10 further includes a vent hole 13 between the plurality of bus bars [0054; Figure 3], and an insulating member 140 is between the battery unit and the first holder member 125/123 of the holder unit 125/123/115 and includes an opening 141 located in a position corresponding to the vent hole 13. [0050-0053; Figure 3]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to include battery cells with vent holes, first and second holders and an insulating member, as disclosed in Lee, in order to improve stability and remove harmful components generated. [0008]

With respect to claim 20, Kwag does not disclose wherein the holder unit further includes a projection member in the second holder member so as to press and fix the battery unit.  

Lee discloses wherein the holder unit 125/123/115 further includes a projection member in the second holder member 115 so as to press and fix the battery unit. [Figure 3]




With respect to claim 21, Kwag does not disclose wherein the holder unit further includes a ventilation member in the second holder member so as to dissipate heat discharged from the battery unit to the outside.  

Lee discloses wherein the holder unit 125/123/115 further includes a portion corresponding to the vent holes 13 (a ventilation member) in the second holder member 115 so as to dissipate heat discharged from the battery unit to the outside. [Figure 3] 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to include first and second holders, as disclosed in Lee, in order to improve stability and remove harmful components generated. [0008]

With respect to claim 22, Kwag does not disclose wherein a first ventilation part is located at the first lower side wall of the lower case, a second ventilation part is located at the fourth upper side wall of the upper case, the first ventilation part is located at a 

Lee discloses first and second ventilation parts [0050-0060; Figures 4-5]

Although Lee does not specifically disclose the first ventilation part is located at the first lower side wall of the lower case at a first heght, the second ventilation part located at the fourth upper side wall of the upper case at a second height, it would have been obvious to one having ordinary skill in the art to rearrange the first and second ventilation part so that a first ventilation part is located at the first lower side wall of the lower case, a second ventilation part is located at the fourth upper side wall of the upper case, the first ventilation part is located at a first height based on the bottom surface, and the second ventilation part is located at a second height that is greater than the first height based on the bottom surface, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to include first and second ventilation parts, as disclosed in Lee, in order to improve stability and remove harmful components generated. [0008]


With respect to claim 23, Kwag does not disclose wherein the upper case and the holder unit are apart from each other by a certain distance.  

Lee discloses wherein the upper case 121 and the holder unit 125/123/115 are apart from each other by a certain distance. [0051’ Figure 3]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to include the upper case and the holder unit are apart from each other by a certain distance, as disclosed in Lee, in order to improve stability and remove harmful components generated. [0008]


With respect to claim 24, Kwag does not disclose further comprising a pressing member located on the top surface of the upper case and protruding toward the battery unit in a first direction perpendicular to the bottom surface.  

Lee discloses a pressing member 121b located on the top surface of the upper case 121 and protruding toward the battery unit in a first direction perpendicular to the bottom surface. [Figure 3; 0043-0059] 



With respect to claim 25, Kwag does not disclose wherein the pressing member presses the battery unit in a second direction perpendicular to the first direction by contacting the holder unit.  

Lee discloses wherein the pressing member 121b presses the battery unit in a second direction perpendicular to the first direction by contacting the holder unit 125/123/115.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to include a pressing member, as disclosed in Lee, in order to improve stability and remove harmful components generated. [0008]

Claims 26 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag US 20130089756 in view of Lee et al. (US 2013/0280565) as applied to claim 24 above, in further view of Tyler et al. (US 2015/0072209)


With respect to claim 26, Kwag does not disclose further comprising a support member located on a portion connecting the top surface of the upper case to the first upper side wall, being inserted into the battery unit and pressing the battery unit.  

Tyler et al. discloses a battery pack 22, comprising: a lower case 50; a battery unit accommodated in the lower case 50 and including a plurality of battery cells 54 [Figure 6]; and an upper case 52/56/290 arranged to face the lower case 50 so as to seal the battery unit, wherein the upper case 52/56/290 includes a first upper side wall extending from a top surface  [Figure 6; Figure 41; 0190-0200]  fingers 294 (support member) located on a portion connecting the top surface of the upper case 52/56/290 to the first upper side wall, being inserted into the battery unit and pressing the battery unit.[Figures 40-43]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to include a support member, as disclosed in Tyler et al., in order to improve connection strength of the upper case and to minimize wasted space. [0195]


With respect to claim 27, Kwag does not disclose wherein the pressing member presses the battery unit in the first direction, and the support member presses the battery unit in a second direction perpendicular to the first direction.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to include a pressing member, as disclosed in Lee, in order to improve stability and remove harmful components generated. [0008]

Lee does not disclose wherein the support member presses the battery unit in a second direction perpendicular to the first direction.

Tyler et al. discloses  fingers 294 (support member) located on a portion connecting the top surface of the upper case 52/56/290 to the first upper side wall, being inserted into the battery unit and pressing the battery unit in a second direction perpendicular to the first direction.[Figures 40-43; 0190-0200]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Kwag to include a support member, as disclosed in Tyler et al., in order to improve connection strength of the upper case and to minimize wasted space. [0195]

Conclusion
Kim et al. US 2011/0294000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN Akhtar/Examiner, Art Unit 1723